                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:16-CV-350-FL


 WILLIAM T. HANCOCK, SR.,                       )
 Individually and in a representative           )
 capacity on behalf of a class of persons       )
 similarly situated,                            )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )                       ORDER
                                                )
 AMERICO FINANCIAL LIFE AND                     )
 ANNUITY INSURANCE COMPANY,                     )
 INVESTORS LIFE INSURANCE                       )
 COMPANY OF NORTH AMERICA, and                  )
 AMERICO LIFE, INC.,                            )
                                                )
                      Defendants.               )



       This matter is before the court on defendants’ motion to dismiss plaintiff’s amended

complaint for failure to state a claim (DE 36). Briefing having been completed, the issues raised are

ripe for ruling. For the following reasons, defendants’ motion is granted.

                                         BACKGROUND

       This case returns to this court following dismissal of plaintiff’s original complaint, in order

entered July 25, 2017, Hancock v. Americo Fin. Life & Annuity Ins. Co., 272 F. Supp. 3d 763, 779

(E.D.N.C. 2017), and mandate of the Fourth Circuit, dismissing appeal and remanding to this court,

with instructions to allow plaintiff to amend his complaint. 723 F. App’x 241, 242 (4th Cir. 2018).

In accordance with that mandate, plaintiff filed amended complaint on July 11, 2018. Where

plaintiff’s amended complaint is substantially similar to the original complaint, and where it fails
to state a claim for many of the same reasons relied upon in order entered July 25, 2017, the court

reiterates herein many components of that order, augmented through discussion of law and issues

raised in the instant amended complaint and briefs of the parties.

       Plaintiff commenced this action on October 14, 2016, asserting claims against defendants

arising from the sale by defendant Investors Life Insurance Company of North America (“Investors

Life”) of a “Flexible Premium Adjustable Life Insurance Policy” to plaintiff in February 1985,

policy number 303 1163280 (the “policy”), and collection of premiums thereunder through October

2013. Plaintiff claims that defendant Investors Life, in conjunction with the other defendants who

are allegedly affiliated entities, breached the terms of the policy.

       In his original complaint, plaintiff asserted claims for breach of contract; declaration and

injunction; equitable rescission; unjust enrichment and constructive trust; fraudulent suppression and

concealment; fraud; breach of duties of good faith and fair dealing; as well as violations of North

Carolina’s Unfair and Deceptive Trade Practices Act (UDTPA) and Racketeer Influenced and

Corrupt Organizations act.

       In his amended complaint, plaintiff again asserts claims for breach of contract; declaration

and injunction; equitable rescission; unjust enrichment and constructive trust; as well as violation

of UDTPA. He has not reasserted the remaining tort claims from the original complaint. Plaintiff

continues to seek compensatory, trebled, and punitive damages and certification of the case as a

class action on behalf of himself and all others similarly situated, as well as attorney’s fees. As

before, plaintiff attaches a copy of the policy to the amended complaint. He also relies in this

instance upon a declaration of Tim Cody Ryles, Ph.D., an accredited advisor in insurance.




                                                  2
         Defendants filed the instant motion to dismiss on August 24, 2018, asserting that all claims

fail as a matter of law and should be dismissed with prejudice pursuant to Federal Rule of Civil

Procedure 12(b)(6). The court stayed scheduling activities pending decision on the motion. Plaintiff

responded in opposition to the instant motion on October 5, 2018, and defendants replied on October

19, 2018.

                                           STATEMENT OF FACTS

         The facts alleged in the complaint1 may be summarized as follows. On February 15, 1985,

defendant Investors Life issued the policy to plaintiff, then 33 years old. (Compl. ¶ 45; see DE 32-2

at 3).2 A cover letter to the policy, titled “Flexible Premium Adjustable Life Insurance Policy”

states, inter alia “We agree to pay the Cash Value to the Owner on the Maturity Date if the Insured

is living on that date. All payments made are subject to the policy provisions.” (DE 32-2 at 1). The

next page includes a table of contents. (Id. at 2).

         A “policy specifications” page follows, stating that the “INITIAL SPECIFIED AMOUNT”

is $50,000.00 and the “MINIMUM INITIAL PREMIUM” is $41.27. (Id. at 3). It also includes the

following note and information:




         1
           Hereinafter, all references to the “complaint” or “Compl.” are to the amended complaint filed July 11, 2018,
unless otherwise specified.
         2
           In citations to the policy and the briefs of the parties, the court specifies the page number(s) of the document
specified on the court’s Electronic Case Filing (ECF) system, at the docket entry (DE) number noted (e.g., DE 32-2 at
4), and not the page number printed on the face of the original document (e.g., “Page 3A”).

                                                            3
(Id.). The next four pages comprise a “Table of Expense Charges,” “Table of Surrender Charges,”

“Insured Table of Guaranteed Maximum Insurance Rates Per $1000,” and “Other Insured Table of

Guaranteed Maximum Insurance Rates Per $1000.” (Id. at 4-7).

       The next page contains “GENERAL PROVISIONS” including the following:




                                              4
(id. at 8), and the following:




(Id.). The next two pages cover “EXCLUSIONS,” “OWNERSHIP AND BENEFICIARY,” and

“PREMIUMS,” including the following provisions regarding premiums:




                                           5
(id. at 9), and the following:




                                 6
(id. at 10).   The “PREMIUMS” section of the policy also includes provisions regarding

“reinstatement.” (Id.). Thereafter, the policy includes a section titled “INSURANCE COVERAGE

PROVISIONS” providing information about termination of coverage and death benefit. (Id. at 10-

12).




                                              7
        The next section of the policy titled “NONFORFEITURE PROVISIONS” includes the

following additional provisions, pertaining to “CASH VALUE” and deductions therefrom:




(Id. at 12).




                                             8
       The policy then separately defines the “MONTHLY DEDUCTION” to include a charge

for “COST OF INSURANCE,” which in turn is calculated as set forth in the following

provision:




(Id. at 13). The table referenced is one of the four initial tables at the front of the policy, which

shows the cost of insurance for each age group, between 0 and 94 years. For example, the rate

for age 33 (plaintiff’s age at policy inception) is 0.29008, whereas the rate for age 65 (plaintiff’s

age at filing of complaint) is 3.98456. (Id. at 6).




                                                  9
       “INTEREST RATE” is defined as set forth in the following provision:




(Id.). The policy then includes the following further provisions regarding cash value:




                                                10
(Id. at 13).

        The remainder of the policy includes provisions concerning surrender, policy loans,

settlement options, a waiver of monthly deduction disability benefit rider, an other insured

convertible term insurance rider, and a children’s term life insurance rider. (See id. at 13-23).

        Subsequent to issuance of the policy, defendant Investors Life began to increase plaintiff’s

monthly premiums “and the cash value of his policy was taken by Investors Life and used to pay

itself the increased premium.” (Compl. ¶ 54). Plaintiff first became aware of this increase via

communications with defendant Investors Life in October 2013. (Id.).         At that point, plaintiff

became aware that “Investors Life had increased his premiums over a decade earlier and had been

taking money from the cash value of the policy to cover the difference between the $44.62 (after a

rider was added increasing the initial $41.27 premium) he dutifully paid every month and the

steadily increasing premiums [defendant] Investors Life was charging.” (Id.). “When Investors Life

had completely depleted the cash value of [plaintiff’s] policy so that his cash value could no longer

be used to pay the increasing premiums, his monthly premium payments skyrocketed from

approximately $41.00 a month to $160.00 a month.” (Id.).

        Defendant Americo Financial Life and Annuity Insurance Company (“Americo”) purchased

defendant Investors Life in 2008. (Id. ¶ 4). Defendant Investors Life is a wholly owned subsidiary

of Americo. (Id.). Defendant Americo Life, Inc. (“ALI”) is an insurance company or holding

company with Missouri as its state of incorporation and principal place of business. (Id. ¶ 5).




                                                 11
                                            DISCUSSION

A.      Standard of Review

        “To survive a motion to dismiss” under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

In evaluating whether a claim is stated, “[the] court accepts all well-pled facts as true and construes

these facts in the light most favorable to the plaintiff,” but does not consider “legal conclusions,

elements of a cause of action, . . . bare assertions devoid of further factual enhancement[,] . . .

unwarranted inferences, unreasonable conclusions, or arguments.” Nemet Chevrolet, Ltd. v.

Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations omitted).

B.      Analysis

        1.      Breach of Contract

        Plaintiff asserts that defendants breached the terms of the policy by: (1) assessing or

requiring premium payments in amounts higher than rightfully owed by plaintiff; (2) by wrongfully

and improperly drafting the policy to be ambiguous and indecipherable with regard to key

provisions; and (3) by assessing or requiring cost of insurance charges in excess of those permitted

by certain mortality tables. None of these asserted actions, however, constitutes a breach of the

policy, for the reasons stated below.

        Under North Carolina law, a claim for breach of contract requires a plaintiff to allege “the

existence of a contract between plaintiff and defendant, the specific provisions breached, [t]he facts

constituting the breach, and the amount of damages resulting to plaintiff from such breach.” Cantrell

v. Woodhill Enterprises, Inc., 273 N.C. 490, 497 (1968). “Interpreting a contract requires the court


                                                   12
to examine the language of the contract itself for indications of the parties’ intent at the moment of

execution.” State v. Phillip Morris USA Inc., 323 N.C. 623, 631 (2009) (internal citation and

quotation omitted). “It is the general law of contracts that the purport of a written instrument is to

be gathered from its four corners, and the four corners are to be ascertained from the language used

in the instrument.” Carolina Power & Light Co. v. Bowman, 229 N.C. 682, 693-94 (1949). “Where

a policy defines a term, that definition is to be used. If no definition is given, nontechnical words

are to be given their meaning in ordinary speech, unless the context clearly indicates another

meaning was intended.” Woods v. Nationwide Mut. Ins. Co., 295 N.C. 500, 505-06 (1978); see

Anderson v. Allstate Ins. Co., 266 N.C. 309, 312 (1966).

       “Where the terms of the contract are not ambiguous, the express language of the contract

controls in determining its meaning and not what either party thought the agreement to be.”

Crockett v. First Fed. Sav. & Loan Ass’n, 289 N.C. 620, 631 (1976). “The words used in the policy

having been selected by the insurance company, any ambiguity or uncertainty as to their meaning

must be resolved in favor of the policyholder, or the beneficiary, and against the company.”

Wachovia Bank & Trust Co. v. Westchester Fire Ins. Co., 276 N.C. 348, 354 (1970). “However,

ambiguity in the terms of an insurance policy is not established by the mere fact that the plaintiff

makes a claim based upon a construction of its language which the company asserts is not its

meaning.” Id. “No ambiguity, calling the above rule of construction into play, exists unless, in the

opinion of the court, the language of the policy is fairly and reasonably susceptible to either of the

constructions for which the parties contend.” Id.

       “[T]he court must enforce the contract as the parties have made it and may not, under the

guise of interpreting an ambiguous provision, remake the contract and impose liability upon the


                                                 13
company which it did not assume and for which the policyholder did not pay.” Id. “Where the

immediate context in which words are used is not clearly indicative of the meaning intended, resort

may be had to other portions of the policy and all clauses of it are to be construed, if possible, so as

to bring them into harmony.” Id. at 355. “Each word is deemed to have been put into the policy for

a purpose and will be given effect, if that can be done by any reasonable construction in accordance

with the foregoing principles.” Id.; see Robbins v. C. W. Myers Trading Post, Inc., 253 N.C. 474,

477 (1960).

               a.      Premiums

       Plaintiff’s breach of contract claim based upon increased premiums fails because the policy

allows for increased premiums and sets out circumstances in which increased premiums will be

necessary to keep the policy active.

       Multiple provisions, read in context of the policy as a whole, allow for increased premiums.

The cover of the policy states that it is a “flexible premium adjustable life insurance policy,” and it

says nothing about all premiums remaining constant during the term of the policy. (DE 32-2 at 1).

The policy specifications state “THE MINIMUM INITIAL PREMIUM IS $41.27,” and the

“PLANNED PERIOD PREMIUM [IS] $41.27.” (Id.). At the middle of the same page, the

specifications provide a “NOTE” stating that “THE AMOUNT OF CASH VALUE PAYABLE ON

THE MATURITY DATE DEPENDS UPON THE AMOUNT OF PREMIUMS YOU PAY,” and

“COVERAGE WILL END PRIOR TO THE MATURITY DATE SHOWN WHERE . . .

SUBSEQUENT PREMIUMS ARE INSUFFICIENT TO CONTINUE COVERAGE TO DATE.”

(Id.) (emphasis added).




                                                  14
       These provisions are further informed by additional terms and details in the policies

demonstrating that premiums may increase. For example, the policy states, under bolded heading

“INSUFFICIENT CASH VALUE,”: “If the cash value, less any Indebtedness, on the day before a

Monthly Anniversary Day is not enough to cover the monthly deduction for the month after such

Monthly Anniversary Day, the policy will end as provided in the Grace Period provision.” (Id. at

13) (emphasis added). That “GRACE PERIOD” provision provides, in turn: “If the cash value, less

any Indebtedness, on the date before a Monthly Anniversary Day is less than the monthly deduction

for the month after that Monthly Anniversary Day, you will have a grace period of 61 days from that

Monthly Anniversary Day to pay a premium which is enough to cover that monthly deduction.” (Id.

at 10) (emphasis added). As such, the policy states in plain terms that a premium payment may be

needed “which is enough to cover [the] monthly deduction.” (Id.). Where the terms “cash value”

and “monthly deduction” are further defined in the policy, this provision also points to further details

regarding how the premium payment may change.

       In particular, under the bold section head “NONFORFEITURE PROVISIONS” and

subsection “CASH VALUE,” the policy provides:

       On each Monthly Anniversary Day, the cash value shall be calculated as (1), plus
       (2), plus (3), minus (4) where:

       (1) is the cash value on the prior Monthly Anniversary Day.

       (2) is all premiums received since the prior Monthly Anniversary Day.

       (3) is interest on items (1) and (2). . . .

       (4) is the monthly deduction for the month after the Monthly Anniversary Day.

(Id. at 12) (emphasis added). In turn, the “MONTHLY DEDUCTION” is defined as including a

charge for “cost of insurance” calculated according to a table which shows the cost of insurance for

                                                     15
each age group, between 0 and 94 years. The rate for age 33 (plaintiff’s age at policy inception) is

0.29008, whereas the rate for age 65 (plaintiff’s age at filing of complaint) is over ten times that

amount, 3.98456. (Id. at 6). The “interest rate” is defined as a “guaranteed interest rate” of “4

percent per year, compounded yearly,” which is a guaranteed minimum insurance rate that “may

change from time to time, but not below the guaranteed rate.” (Id. at 9).

       Accordingly, in order to maintain the cash value of the policy, in light of deductions for cost

of insurance, premiums necessarily must rise substantially as the cost of insurance increases ten-

times in amount over a period of 30 years, unless there is a corresponding rise in interest rate to

offset the increase in monthly deduction. As noted by plaintiff, interest rates did not remain at their

initial applicable rate; indeed, “interest rates were certain to decrease,” (id. ¶ 53), and in fact

“interest rates returned to historic norms.” (Id. ¶ 54). Therefore, premium increases were allowed

and nearly inevitable based on the terms of the policy and the interest rates applicable to the policy.

As such, defendants did not breach the terms of the policy by increasing plaintiff’s premiums.

       Plaintiff argues that the policy is ambiguous as to whether premiums can rise, pointing to

policy provisions that plaintiff contends suggest otherwise. For example, plaintiff notes that the

“planned periodic premium” was specified in the policy as $41.27 and that “this nomenclature gives

no hint that the premium was variable” and language in the policy “clearly suggests that coverage

would continue unless the planned periodic premium payments are not continued.” (Pl’s Mem. (DE

40) at 12). Plaintiff quotes the “PLANNED PERIODIC PREMIUMS” section of the policy, which

states, inter alia, “Changes in the amounts or frequency of planned periodic premium payments and

payment reminder notices will be subject to our approval,” and “You may change the planned

periodic premium to any amount not less than $20.” (DE 32-2 at 9). Plaintiff argues that these


                                                  16
provisions make clear that only the insured can increase his premiums, and that defendant Investors

Life has no authority to increase premiums.

       A policyholder could only interpret the policy in this manner, however, by ignoring key

remaining terms in the policy, including those in the “GRACE PERIOD” and “CASH VALUE”

provisions. (Id. at 10, 12). The fact that the policyholder can change the amount of planned

premium payments does not extinguish other provisions in the policy that require maintenance of

cash value, dependent upon an accounting of all premiums received and interest against deductions.

(See, e.g, 32-2 at 10 (providing grace period to “pay a premium which is enough to cover that

monthly deduction” and stating “[i]f such premium is not paid within the grace period, all coverage

under this policy will end at the end of the grace period); 12 (defining “cash value” as including “all

premiums received” and interest minus monthly deduction, and then tying monthly deduction to cost

of insurance); 13 (providing that “[i]f the cash value, less any Indebtedness, on the day before a

Monthly Anniversary Day is not enough to cover the monthly deduction . . . the policy will end as

povided [sic] in the Grace Period provision.”)) (emphases added).

       It is impossible to read all the terms of the policy together, to credit “[e]ach word,” and

construing all clauses “to bring them into harmony,” Wachovia, 276 N.C. at 354, without allowing

for increases in premiums to make up for insufficient cash value to maintain coverage. The only

way plaintiff’s construction of the policy could function, with planned period premiums alone

guaranteed to continue coverage until maturity date, would be by deleting altogether or substantially

altering multiple provisions of the policy, including the “GRACE PERIOD,” “CASH VALUE,”

“MONTHLY DEDUCTION,” “INTEREST RATE,” “COST OF INSURANCE,” “COST OF

INSURANCE RATES,” and “INSUFFICIENT CASH VALUE” sections of the policy. (DE 32-2


                                                  17
at 10, 12-13). This court “may not, under the guise of interpreting an ambiguous provision, remake

the contract and impose liability upon the company which it did not assume and for which the

policyholder did not pay.” Wachovia, 276 N.C. at 354.

       Other arguments by plaintiff follow a similar pattern. For example, plaintiff contends the

“GRACE PERIOD” section “could reasonably lead the average consumer to believe that this grace

period provision would apply only if the insured had elected to incur ‘indebtedness,’ which could

occur either by borrowing from the policy’s cash value or choosing to decrease the monthly

premium payments.” (Pl’s Mem. (DE 40 at 24). The “GRACE PERIOD” provision, however, is

not limited to circumstances in which a policyholder incurs Indebtedness. Rather, the “less any

Indebtedness” phrase is necessary because the “CASH VALUE” formula does not itself include a

reduction for Indebtedness. (See DE 32-2 at 12). Moreover, limiting the “GRACE PERIOD”

provision to instances of Indebtedness would lead to absurd consequences because coverage would

continue indefinitely even if the cash value was insufficient to pay the monthly deduction. (Id.).

       Plaintiff also suggests that the policy does not allow defendants to use variations in interest

rate to require an increase in premiums. For instance, plaintiff argues that “the policy does not state

that the interest rate to be used in calculating cash value was variable.” (Pl’s Mem. (DE 40) at 26).

The policy expressly states, however, that “Interest in excess of the guaranteed rate may be applied

in the calculation of cash values,” and that interest rates “may change from time to time, but not

below the guaranteed rate” specified at 4%. (DE 32-2 at 12). The policy also directly ties the cash

value, in part, to the amount of interest applied to the prior month’s cash value. (Id.). Thus, by

virtue of the cash value formula, without an increase in premiums received, the cash value of the

policy may decrease in the event of an interest rate decrease.


                                                  18
        Plaintiff cites five out-of-circuit district court cases as examples of instances where courts

allowed breach of contract claims to continue on the basis that “universal life policies like the one

at issue here are ambiguous.” (Pl’s Mem. (DE 40) at 27-78). These cases, however, are

instructively distinguishable for multiple reasons. As an initial matter, two of the cases apply

contract law from different jurisdictions that, as stated, is in conflict with North Carolina law as set

forth herein. See, e.g., Feller v. Transamerica Life Ins. Co., No. 216CV01378CASAJWX, 2016 WL

6602561, at *10 (C.D. Cal. Nov. 8, 2016) (applying California law and stating “we must accept as

correct plaintiff’s allegations as to the meaning of the agreement”); EFG Bank AG v. Lincoln Nat'l

Life Ins. Co., No. CV 17-02592, 2017 WL 4222887, at *4 (E.D. Pa. Sept. 22, 2017) (applying

California law and stating “[t]he Court cannot say at this point that Plaintiffs’ understanding is not

one that a lay person would have of the Policy.”).

        Four unpublished district court cases involved claims that defendant insurance companies

breached terms of universal life insurance policies by calculating cost of insurance rates using

factors not permitted by the policies. See EFG Bank, 2017 WL 4222887, at *1; Brach Family

Found., Inc. v. AXA Equitable Life Ins. Co., No. 16-CV-740 (JMF), 2016 WL 7351675, at *1

(S.D.N.Y. Dec. 19, 2016); Feller, 2016 WL 6602561, at *2; Yue v. Conseco Life Ins. Co., No. CV

08-1506 AHM JTLX, 2011 WL 210943, at *1 (C.D. Cal. Jan. 19, 2011). Plaintiffs do not allege

facts here supporting an inference that defendant calculated cost of insurance rates using factors not

permitted by the policy. Moreover, plaintiffs in those cases alleged that the universal life insurance

policies at issue in those cases – which plaintiff here state are “like the one at issue here” – should

be interpreted consistently with the court’s construction herein. E.g., EFG Bank, 2017 WL 4222887,

at *1 (“The policyholder must contribute enough to cover monthly charges which include the cost


                                                  19
of insurance as well as other policy charges; otherwise the policy will enter a grace period and lapse

unless additional premiums are paid.”).

       A final case cited, McBride v. Life Ins. Co. of Virginia, 190 F. Supp. 2d 1366 (M.D. Ga.

2002), is distinguishable because there the plaintiff alleged “he was induced into buying this policy

by being promised the premiums were fixed at $151.42 per month,” and “[t]his alleged promise

came from the selling agent Earl Mann.” Id. at 1368. “Mann also allegedly represented that he

understood the Life of Virginia policy to remain in force as long as the monthly $151 premium was

paid.” Id. at 1369. The court also did not engage in a plain language analysis of the policy, noting

instead: “The statutory rules of construction provided little or no help in discerning the rights and

obligations of the parties in this case,” and “[t]he use of parol evidence only further clouded the

meaning of the terms in the contracts because the parties’ stated intentions vary greatly.” Id. at

1374. Plaintiff does not make similar factual allegations here, and the law as stated herein does not

allow the court to avoid rules of construction in favor of using parol evidence.

       In sum, plaintiff fails to demonstrate a breach of contract based upon increased premiums.

                 b.    Improper drafting

       Plaintiff asserts that defendants have breached “their contracts of insurance with” plaintiff

and putative class members by “wrongfully and improperly drafting universal life insurance policies

to be ambiguous and nearly indecipherable” to plaintiff with regard to key contract provisions.

(Compl. ¶ 81).

       As an initial matter, this part of plaintiff’s claim fails as a matter of law because plaintiff has

not alleged facts permitting an inference of the existence of any “contracts of insurance” with

plaintiff apart from the policy. Thus, drafting provisions of the policy in a certain manner cannot


                                                   20
constitute a breach of “contracts of insurance” because there are no such contracts of insurance

alleged in the complaint. Otherwise, it is circular to claim that the drafting of terms in the policy

is itself a breach of the policy, where the policy does not restrict itself to being drafted in any

particular manner.

        Plaintiff suggests that an increase in premiums should not be allowed under the policy

without a plain disclosure or illustration of the risk thereof. In particular, plaintiff asserts the policy

should have specified “whom may change the amount of the premium paid, that such policies were

volatile investment products subject to interest rate market fluctuations[,] and how the cash value

of the policy would be drained to pay for the increased cost of insurance over the passage of time.”

(Id.). The fact that such disclosures could have been made consistent with the operation of the

policy in practice, however, proves the point that there is no breach of the policy due to increased

premiums.

        Moreover, while plaintiff suggests that such statements or illustrations of the risks of the

policy should have been disclosed in the policy to benefit the purchasing consumer, in the vein of

a regulatory or statutory protection, such disclosures are not required by contract principles to make

the policy function as a contract for universal life insurance. Accordingly, plaintiff’s breach of

contract claim premised upon improper drafting must be dismissed as a matter of law.

                c.      Cost of insurance

        Plaintiff also asserts that defendants breached the terms of the policy by “wrongfully and

improperly assessing or requiring cost of insurance charges in excess of those permitted by mortality

tables.” (Compl. ¶ 82). Plaintiff recognizes that the policy specifically defines the charges

defendants may deduct as cost of insurance charges. (See id. at ¶ 43; see, e.g., DE 32-2 at 6). As


                                                    21
such this claim is not based on the language of the contract, but rather on whether defendants

performed under the contract. Plaintiff however, does not allege facts that permit a plausible

inference that defendants charged a cost of insurance rate any different from what was specified in

the policy. Thus, plaintiff’s breach of contract claim on this basis fails for lack of sufficient factual

allegations to nudge the claim “across the line from conceivable to plausible.” Bell Atl. Corp., 550

U.S. at 547.

        Plaintiff suggests that defendants failed to follow certain regulatory or industry standards in

determining the amount of cost of insurance rates that they charged. For example, plaintiff asserts

in his brief that “[d]efendants breached the Cost of Insurance (‘COI’) provision of the policy by

charging an amount that, upon information and belief, was inconsistent with industry-accepted

determinations and, consequently, in excess of true mortality costs under the terms of the policy.”

(Pl’s Mem. (DE 40) at 28). North Carolina contract law, however, requires that the court determine

what the contract requires, not what insurance regulations or industry-accepted standards require.

See Wachovia, 276 N.C. at 354; Robbins, 253 N.C. at 477. Here, the policy states that “[m]onthly

cost of insurance rates will be determined by us, based on our expectations as to future mortality of

people in the same class.” (DE 32-2 at 13). Plaintiff does not allege facts supporting an inference

that defendants breached this standard set forth in the policy.

        Plaintiff argues, nonetheless, that “having alleged that the COI has been miscalculated,”

plaintiff should be allowed to proceed with his breach of contract claim. (Pl’s Mem. (DE 40) at 28).

However, plaintiff must allege “[t]he facts constituting the breach” of contract. Cantrell, 273 N.C.

at 497. Here, plaintiff has not alleged any facts permitting an inference that defendants imposed a




                                                   22
cost of insurance charge that was different from what is specified or allowed under the terms of the

policy.

          In sum, plaintiff’s breach of contract claim must be dismissed as a matter of law for failure

to state a claim upon which relief can be granted. Where plaintiff has already been given an

opportunity to amend his complaint to allege facts constituting a breach of contract, and plaintiff has

failed to do so, dismissal is with prejudice because any further amendment would be futile. In

addition, plaintiff’s claims for declaration and injunction (count 2), equitable rescission (count 3),

and unjust enrichment and constructive trust (count 4), premised upon the same contractual

arguments must be dismissed.

          2.     Breach of Duties of Good Faith and Fair Dealing

          Plaintiff claims that defendants breached duties of good faith and fair dealing by “drafting

and marketing of universal life insurance policies which were misleading, ambiguous and essentially

indecipherable” to plaintiff. (Compl. ¶ 97). He asserts defendants breached these duties by 1)

engaging in unfair and deceptive trade practices, 2) selling life insurance policies without disclosing

“that the policy premiums remaining unchanged was completely dependent on interest rates

remaining at abnormally high levels,” 3) failing to disclose “that such policies were likely to lapse

or lose their value unless plaintiff and class members paid significantly higher premiums as interest

rates fell,” 4) “increasing monthly premiums after policies were issued and depleting the

policyholders’ cash value to satisfy these wrongful premium increases,” and 5) “forcing may

policyholders to allow their policies to lapse thereby forfeiting the death benefit for which they had

bargained.” (Id.).




                                                   23
          “In every contract there is an implied covenant of good faith and fair dealing that neither

party will do anything which injures the right of the other to receive the benefits of the agreement.”

Bicycle Transit Auth., Inc. v. Bell, 314 N.C. 219, 228 (1985). “It is a basic principle of contract law

that a party who enters into an enforceable contract is required to act in good faith and to make

reasonable efforts to perform his obligations under the agreement.” Weyerhaeuser Co. v. Godwin

Bldg. Supply Co., 40 N.C. App. 743, 746 (1979). However, an asserted implied term cannot be used

to contradict the express terms of a contract. See Vetco Concrete Co. v. Troy Lumber Co., 256 N.C.

709, 713 (1962) (“[A]n express contract precludes an implied contract with reference to the same

matter.”).

          Here, plaintiff’s claim for breach of implied duty fails because plaintiff has not alleged facts

permitting a plausible inference that defendants did “anything which injures the right of the other

to receive the benefits of the agreement.” Bell, 314 N.C. at 228. Plaintiff has not alleged that

defendants took any action that prevented plaintiff from receiving benefits of the policy, according

to the terms of the policy. Rather, plaintiff seeks relief based upon asserted implied terms that are

not required by the express terms of the contract, as discussed above with respect to plaintiff’s

breach of contract claims. North Carolina law does not permit such a claim where the express terms

of the policy preclude an implied contract with reference to the same matter. See Vetco, 256 N.C.

at 713.

          In his amended complaint, plaintiff asserts that defendants breached an implied duty of good

faith by “drafting and marketing” the policy in a manner that was misleading, ambiguous and

essentially indecipherable to plaintiff. (Compl. ¶ 97). However, the implied duty of good faith

concerns the parties’ performance of obligations under the agreement, not the terms selected for the


                                                    24
agreement. See Bicycle Transit Auth., 314 N.C. at 228; Weyerhaeuser Co., 40 N.C. App. at 746.

Moreover, plaintiff has not pleaded any facts regarding the marketing of the policy to plaintiff or

its drafting. Therefore, plaintiff’s claim on this basis fails as a matter of law.

       Plaintiff also adds to his amended complaint several allegations regarding defendants’

performance under the policy which he contends constitute a breach of implied duty: “[1] increasing

monthly premiums after policies were issued”; “ [2] depleting the policyholders’ cash value to

satisfy these wrongful premium increases,” and “[3] forcing may policyholders to allow their

policies to lapse thereby forfeiting the death benefit for which they had bargained.” (Compl. ¶ 97).

None of these alleged actions, however, was contrary to the express terms of the policy. First, as

discussed above, the policy allowed for defendants to increase premiums in accordance with the

“grace period” and “cash value” provisions. (DE 32-2 at 10, 12). Second, because premium

increases were not “wrongful” as plaintiff asserts, using cash value to satisfy premium increases

enabled policy coverage to continue without lapsing, by virtue of the same provisions. Finally,

plaintiff does not allege whether his own policy has lapsed, or if it has, plaintiff has not alleged any

facts that it has done so except in accordance with those same provisions. Therefore, plaintiff has

not alleged defendants have done “anything which injures the right of the other to receive the

benefits of the agreement.” Bicycle Transit Auth., 314 N.C. at 228.

       Plaintiff suggests that an insurance company owes an exceptional duty of good faith under

the law towards its insured, which defendants breached in this case. As a general rule, however,

“[a]n insurance company is not a trustee for its insured.” Setzer v. Old Republic Life Ins. Co., 257

N.C. 396, 399 (1962). The case cited by plaintiff for a contrary rule, Richardson v. Bank of Am.,

N.A., 182 N.C. App. 531, 558 (2007), is inapposite because it involved the sale of insurance


                                                  25
products that undisputedly were illegal. See id. (“We hold that by selling an unlawful insurance

product to Plaintiffs with loans greater than fifteen years, NationsCredit breached its duty of good

faith and fair dealing as a matter of law.”).

       Accordingly, plaintiff’s claim for breach of implied duty of good faith and fair dealing fails

as a matter of law. Where plaintiff has already been given an opportunity to amend his complaint

to allege facts constituting a claim of breach of good faith and fair dealing, and plaintiff has failed

to do so, dismissal is with prejudice because any further amendment would be futile.

       3.      UDTPA Claim

       Plaintiff asserts defendants engaged in unfair and deceptive trade practices by failing to give

plaintiff adequate warnings and notice that his policy was “an investment product highly sensitive

to interest rate markets and that as a result, [plaintiff’s] premiums were substantially certain to

increase even though Defendants knew or should have known this was certain to happen.” (Compl.

¶ 102). Plaintiff contends the policy was “drafted in such a way that its terms concealed the risk

[of] future premium increases and policy forfeiture.” (Id. ¶ 106).

       Where a cause of action presumes the “existence of an agreement, the terms contained in an

agreement, and the interpretation of an agreement,” the issues raised must be relegated to the arena

of contract law, and are not appropriate for resolution under tort principles. Broussard v. Meineke

Disc. Muffler Shops, Inc., 155 F.3d 331, 347 (4th Cir. 1998). Under North Carolina law, the court

must “limit plaintiffs’ tort claims to only those claims which are identifiable and distinct from the

primary breach of contract claim.” Id. at 346 (quotations omitted). Furthermore, it is “unlikely that

an independent tort could arise in the course of contractual performance, since those sorts of claims




                                                  26
are most appropriately addressed by asking simply whether a party adequately fulfilled its

contractual obligations.” Strum v. Exxon Co., U.S.A., 15 F.3d 327, 333 (4th Cir. 1994).

        “North Carolina’s economic loss rule provides that ordinarily, a breach of contract does not

give rise to a tort action by the promisee against the promisor.” Legacy Data Access, Inc. v.

Cadrillion, LLC, 889 F.3d 158, 164 (4th Cir. 2018) (quotations omitted). “It is the law of contract,

not tort law, which defines the obligations and remedies of the parties in such a situation.” Id.

(quotations omitted). In addition, even though “[i]n a sense, unfairness inheres in every breach of

contract when one of the contracting parties is denied the advantage for which he contracted, North

Carolina law requires a showing of substantial aggravating circumstances to support a claim under

the UTPA.” Broussard, 155 F.3d at 347 (quotations omitted).

       Here, plaintiff’s claim is premised upon his assertion that the policy’s terms, as he interprets

them, do not give adequate warning of its interest rate sensitivity, possibility of premium increases,

and risks of policy forfeiture. (Compl. ¶¶ 102-103, 104, 106). Accordingly, plaintiff’s claim directly

presumes an “interpretation of [the] agreement” in a manner favoring plaintiff’s construction of the

policy. Broussard, 155 F.3d at 347. Thus, “the issues raised must be relegated to the arena of

contract law, and are not appropriate for resolution under tort principles.” Id.

       In any event, the premise of plaintiff’s UDTPA claim is contrary to the plain terms of the

policy. As discussed above with respect to the contract claim, the policy provides that interest rates

applicable to the policy can change, and that interest rates are a component of determining cash

value. (DE 32-2 at 12). The policy also provides for the possibility of increased premiums through

operation of the “GRACE PERIOD” “CASH VALUE” and “INSUFFICIENT CASH VALUE”

provisions. (Id. at 10, 12-13). Finally, the policy warns that forfeiture is a risk through its


                                                 27
“NONFORFEITURE PROVISIONS” and “GRACE PERIOD” provision, read in conjunction with

initial warning on the specifications page that “COVERAGE WILL END PRIOR TO THE

MATURITY DATE SHOWN WHERE . . . SUBSEQUENT PREMIUMS ARE INSUFFICIENT

TO CONTINUE COVERAGE TO SUCH DATE.” (Id.). Therefore plaintiff’s claim under the

UDTPA that defendant did not provide adequate warnings fails because the contract, by its plain

terms, discloses its risks.

        Plaintiff suggests nonetheless that even if the policy provides for interest rate sensitivity,

possibility of increased premiums, and risks of forfeiture, it does not warn enough or clearly enough

of the risks of such negative consequences. Failure to warn enough or clearly enough of the risks

of negative consequences of the policy, however, is not a substantial aggravating factor sufficient

to state a claim under the UDTPA. Cases and authorities cited by plaintiff are instructively

distinguishable in this respect.

        For example, plaintiff points to N.C. Gen. Stat. § 58-63-15, which defines a number of

activities “as unfair methods of competition and unfair or deceptive acts or practices in the business

of insurance,” comprising: (1) “misrepresenting the terms of any policy issued or to be issued or the

benefits or advantages promised thereby,” (2) “False Information and Advertising Generally,” (3)

“Defamation,” (4) “Boycott, Coercion and Intimidation,” (5) “False Financial Statements,” (6)

“Stock Operations and Insurance Company Advisory Board Contracts,” (7) “Unfair Discrimination,”

(8) “Rebates,” (9) “Advertising of Health, Accident or Hospitalization Insurance,” (10) “Soliciting,”

(11) “Unfair Claim Settlement Practices,” (12) “Misuse of Borrowers’ Confidential Information,”

and (13) “Overinsurance in Credit or Loan Transactions.”




                                                 28
         Notably, however, the statute does not include in this list failing to warn enough or clearly

enough of the risks of negative consequences a life insurance product. Plaintiff’s allegations also

do not fall under any of the categories of conduct listed. While the UDTPA provides a remedy for

unfair and deceptive conduct generally broader than the enumerated violations in § 58-63-15,

plaintiff does not cite any case holding that a UDTPA claim is stated based upon conduct

comparable to that alleged herein in the context of an insurance policy. Cf. Gray v. N. Carolina Ins.

Underwriting Ass’n, 352 N.C. 61, 73 (2000) (holding insurance company violated UDTPA where

it “did not attempt in good faith to effectuate prompt, fair and equitable settlements of claims in

which liability had become reasonably clear”); Pearce v. Am. Def. Life Ins. Co., 316 N.C. 461, 472

(1986) (upholding UDTPA verdict where plaintiff “relied to his detriment upon the statements in

[a] letter” sent by employee of insurance company falsely stating that there was coverage where the

terms of the policy provided no coverage).

         Plaintiff also points to North Carolina insurance regulations which provide certain

requirements for “non-level premiums.” (Pl’s Mem. (DE 40) at 35 (citing 11 N.C. Admin. Code

12.0427(h)). Plaintiff has not, however, pleaded facts regarding any advertisements of defendants,

supporting claims based upon violations of such North Carolina insurance regulations.

         In sum, plaintiff fails to state a claim for a violation of the UDTPA. Accordingly, this claim

must be dismissed as a matter of law. Where plaintiff has already been given an opportunity to

amend his complaint to allege facts constituting a UDTPA violation, and plaintiff has failed to do

so, dismissal is with prejudice because any further amendment would be futile.3




          3
            Because all claims are dismissed with prejudice, the court does not reach defendants’ additional argument
that there is no viable theory for holding defendants Americo and ALI liable for defendant Investors Life’s actions.

                                                        29
                                         CONCLUSION

       Based on the foregoing, defendant’s motion to dismiss (DE 36) is GRANTED. Plaintiff’s

claims are DISMISSED for failure to state a claim upon which relief can be granted, pursuant to

Federal Rule of Civil Procedure 12(b)(6). This dismissal is WITH PREJUDICE, where the court

has determined that no further amendment will cure the defects in the complaint, for the reasons set

forth herein. The clerk is DIRECTED to close this case.

       SO ORDERED, this the 29th day of March, 2019.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                30
